

EXHIBIT 10.1






FIRST AMENDMENT dated as of November 29, 2016 (this “Amendment”), to the
FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as
of November 25, 2014, as amended by the Instrument of Assumption and Amendment
dated as of May 16, 2016 (the “Credit Agreement”), among ITT INC. (f/k/a ITT
Corporation), an Indiana corporation (the “Company”), any Borrowing Subsidiaries
from time to time party hereto, the Lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).
WHEREAS, the Company, the Administrative Agent and the Lenders party hereto,
including Lenders constituting the Required Lenders and the Extending Lenders
(as defined below), have agreed, on the terms and subject to the conditions set
forth herein, to amend the Credit Agreement as set forth below, including to
extend the Maturity Date as set forth herein; and
WHEREAS, ITT Industries Luxembourg S.À R.L., a société à responsabilité limitée
organized under the laws of Luxembourg (the “Initial Borrowing Subsidiary”),
desires to become a Borrowing Subsidiary under and for purposes of the Credit
Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.Defined Terms. Each capitalized term used and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement. The provisions
of Section 1.02 of the Credit Agreement shall apply to this Amendment, mutatis
mutandis.
SECTION 2.    Amendment to Schedule 2.01; Commitments and Letter of Credit
Participations.
(a)    The Credit Agreement is amended, effective as of the Amendment Effective
Date (as defined below), by replacing the table in Schedule 2.01 thereto with
the table set forth in Schedule 2.01 hereto.
(b)    Each Person whose name appears on Schedule 2.01 hereto (each such Person,
an “Extending Lender”) acknowledges and agrees that, on and as of the Amendment
Effective Date, such Person shall continue as or become, as the case may be, a
Lender under the Credit Agreement as amended hereby (including as to the
extension of the Maturity Date provided for hereunder) and shall have a
Commitment as set forth next to the name of such Person on Schedule 2.01 hereto.
Each party hereto acknowledges and agrees that, on and as of the Amendment
Effective Date, Schedule 2.01 hereto sets forth all the Commitments of all the
Lenders (and no Person whose name does not appear on Schedule 2.01 hereto shall
have, or shall be deemed to have, from and after the Amendment Effective Date, a
Commitment under the Credit Agreement, but each such Person that shall have been
a Lender under the Credit Agreement as in effect prior to the Amendment
Effective


1



--------------------------------------------------------------------------------





Date shall continue to have the benefit of Sections 2.14, 2.16, 2.20 and 10.05
of the Credit Agreement as to events and circumstances occurring or existing
prior to the Amendment Effective Date).
(c)    Each party hereto acknowledges and agrees that, on the Amendment
Effective Date, the Applicable Shares of the Lenders shall automatically be
redetermined to give effect to Schedule 2.01 hereto, and each Lender shall have
an Applicable Share as so redetermined for all purposes of the Credit Agreement.
Without limiting the foregoing, each Extending Lender further acknowledges and
agrees that, on the Amendment Effective Date and without any further action on
the part of the applicable Issuing Bank or the Lenders, each Issuing Bank shall
have granted to such Extending Lender, and such Extending Lender shall have
acquired from such Issuing Bank, a participation in each Letter of Credit issued
by such Issuing Bank and outstanding on the Amendment Effective Date equal to
such Extending Lender’s Applicable Share (redetermined as provided above) of the
aggregate amount available to be drawn under such Letter of Credit.
(d)    On the Amendment Effective Date, the Revolving Loans outstanding
immediately prior to such date shall be repaid or refinanced with new Revolving
Loans made by the Extending Lenders pursuant to Section 2.01 of the Credit
Agreement.
SECTION 3.    Other Amendments. The Credit Agreement is further amended,
effective as of Amendment Effective Date, as follows:
(a)    The definition of “Federal Funds Effective Rate” in Section 1.01 of the
Credit Agreement is amended to read to delete the phrase “arranged by Federal
funds brokers”.
(b)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is amended to read as follows:
“Maturity Date” shall mean November 25, 2021, as such date may be extended
pursuant to Section 2.12(d).
(c)    The definition of “Borrowing Subsidiary” in Section 1.01 of the Credit
Agreement is amended to read as follows:
“Borrowing Subsidiary” shall mean (a) the Initial Borrowing Subsidiary and (b)
any other Subsidiary that shall have become a Borrowing Subsidiary as provided
in Section 10.15, in each case, other than any Subsidiary that shall have ceased
to be a Borrowing Subsidiary as provided in Section 10.15.
(d)    The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is amended by inserting in clause (d) thereof immediately following
the words “Bankruptcy Event” the words “or a Bail-In Action”.
(e)    The following new definitions are inserted in Section 1.01 of the Credit
Agreement in their proper alphabetical positions:




2



--------------------------------------------------------------------------------





“Bail-In Action” shall mean, as to any EEA Financial Institution, the exercise
of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.
“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) above or (c) any institution
established in an EEA Member Country that is a Subsidiary of an institution
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.
“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Initial Borrowing Subsidiary” shall mean ITT Industries Luxembourg S.À R.L., a
société à responsabilité limitée organized under the laws of Luxembourg.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“VAT” shall mean (a) any Tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere.
“VAT Supplier” shall have the meaning assigned to such term in Section 2.20(i)
of the Credit Agreement.




3



--------------------------------------------------------------------------------





“VAT Recipient” shall have the meaning assigned to such term in Section 2.20(i)
of the Credit Agreement.
“VAT Relevant Party” shall have the meaning assigned to such term in
Section 2.20(i) of the Credit Agreement.
(f)    Section 2.12(d) of the Credit Agreement is amended by inserting the
following at the end thereof:
“Notwithstanding the foregoing, the Maturity Date (without taking into
consideration any extension pursuant to this Section), as such term is used in
reference to any Issuing Bank or any Letters of Credit issued by such Issuing
Bank, may not be extended without the prior written consent of such Issuing Bank
(it being understood and agreed that, in the event any Issuing Bank shall not
have consented to any such extension, (i) such Issuing Bank shall continue to
have all the rights and obligations of an Issuing Bank hereunder through the
applicable Existing Maturity Date and thereafter shall have no obligation to
issue, amend, extend or renew any Letter of Credit (but shall, in each case,
continue to be entitled to the benefits of Sections 2.05, 2.14, 2.20 and 10.05
as to Letters of Credit issued prior to such time), and (ii) the Borrowers shall
cause the L/C Exposure attributable to Letters of Credit issued by such Issuing
Bank to be zero no later than the day on which such L/C Exposure would have been
required to have been reduced to zero in accordance with the terms hereof
without giving effect to any effectiveness of the extension of the applicable
Existing Maturity Date pursuant to this Section (and, in any event, no later
than the applicable Existing Maturity Date)).”
(g)    Section 2.20 of the Credit Agreement is amended by redesignating clause
(i) thereof as clause (j), redesignating clause (j) thereof as clause (k) and
adding a new clause (i) as set forth below:
(i)     VAT.
(i)    All amounts set out or expressed in any Loan Document to be payable by
any party to the Administrative Agent or any Lender that (in whole or in part)
constitute the consideration for a supply for VAT purposes shall, except as
otherwise agreed by the Administrative Agent or such Lender, as applicable, be
deemed to be exclusive of any VAT that is chargeable on such supply. Subject to
Section 2.20(i)(ii), if VAT is or becomes chargeable on any supply made by the
Administrative Agent or any Lender to any party under any Loan Document, and the
Administrative Agent or such Lender, as applicable, is required to account to
the relevant Governmental Authority for such VAT, such party shall pay to the
Administrative Agent or such Lender, as applicable (in addition to and at the
same time as paying any other consideration for such supply), an amount equal to
the amount of such VAT (and the Administrative Agent or such Lender, as
applicable, shall promptly deliver to such party a VAT invoice complying with
the applicable legal requirements) unless such party is obligated by applicable
law to account directly to the applicable




4



--------------------------------------------------------------------------------





Governmental Authority for such VAT or the Administrative Agent or such Lender,
as applicable, has reasonably determined that it is entitled to a refund or
credit in respect of the amount of such VAT.
(ii)    If VAT is or becomes chargeable on any supply made by the Administrative
Agent or any Lender (the “VAT Supplier”) to any other Lender (the “VAT
Recipient”) under any Loan Document, and any party other than the VAT Recipient
(the “VAT Relevant Party”) is required by the terms of any Loan Document to pay
an amount equal to the consideration for that supply to the VAT Supplier (rather
than being required to reimburse or indemnify the VAT Recipient in respect of
that consideration), then: (x) in the case where the VAT Supplier is the Person
required to account to the relevant Governmental Authority for the VAT, the VAT
Relevant Party shall also pay to the VAT Supplier (at the same time as paying
that amount) an additional amount equal to the amount of the VAT and the VAT
Recipient shall (where the immediately foregoing clause (x) applies) promptly
pay to the VAT Relevant Party an amount equal to any credit or repayment the VAT
Recipient receives from the relevant Governmental Authority which the VAT
Recipient reasonably determines relates to the VAT chargeable on that supply;
and (y) in the case where the VAT Recipient is the Person required to account to
the relevant Governmental Authority for the VAT, the VAT Relevant Party shall
promptly, following demand from the VAT Recipient, pay to the VAT Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the VAT Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant Governmental Authority in respect of that VAT.
(iii)    Where any Loan Document requires any party to reimburse or indemnify
the Administrative Agent or any Lender for any cost or expense, such party shall
reimburse or indemnify (as the case may be) the Administrative Agent or such
Lender, as applicable, for the full amount of such cost or expense, including
such part thereof as represents VAT, except to the extent that the
Administrative Agent or Lender, as applicable, reasonably determines that it, or
any company of its group, is entitled to credit or repayment in respect of such
VAT from the relevant tax authority.
(iv)    Any reference in this Section 2.20 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to a Person
treated as making or (as appropriate) receiving the supply under rules enacted
in any relevant jurisdiction to give effect to the principle set forth in
Article 11 of the council directive 2006/112/EEC on the common system of value
added tax.
(v)    In relation to any supply made by any party under any Loan Document, if
reasonably requested by the party by whom the relevant supply is made, the party
to whom the relevant supply is made must promptly provide the supplying party
with details of the receiving party’s VAT registration and such other




5



--------------------------------------------------------------------------------





information as is reasonably requested in connection with the VAT reporting
requirements of the supplying party in relation to such supply.
(h)    All cross-references in the Credit Agreement to Section 2.20 (or any part
thereof) are amended as required to take into account the re-designation of the
paragraphs of such Section pursuant to Section 3(g) hereof.
(i)    Article III of the Credit Agreement is amended by inserting the following
new Section 3.14 at the end thereof:
SECTION 3.14. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
(j)    Article X of the Credit Agreement is amended by inserting the following
new Section 10.22 at the end thereof:
SECTION 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




6



--------------------------------------------------------------------------------





SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of the Company and, solely as to itself, the
Initial Borrowing Subsidiary represents and warrants, on and as of the Amendment
Effective Date, that:
(a)    This Amendment has been duly authorized, executed and delivered by it,
and this Amendment and the Credit Agreement as amended hereby constitute its
legal, valid and binding obligations, enforceable against it in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(b)    The representations and warranties set forth in Article III of the Credit
Agreement (with all references therein to the “Transactions” being deemed to
include the execution, delivery, performance and effectiveness of this
Amendment) are true and correct on and as of the Amendment Effective Date (both
before and after the effectiveness of the amendments provided for herein) in all
material respects, except to the extent they expressly relate to an earlier
date, in which case such representations and warranties are be true and correct
in all material respects as of such earlier date.
(c)    No Default or Event of Default has occurred and is continuing on and as
of the Amendment Effective Date (either before or after the effectiveness of the
amendments provided for herein).
SECTION 5.    Effectiveness.
(a)    The amendments provided for in Section 2 hereof shall become effective on
November 29, 2016 (such date, the “Amendment Effective Date”) subject to the
satisfaction of each of the following conditions precedent:
(i)    The Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of the Company, the Administrative Agent, each Issuing Bank, Lenders
constituting the Required Lenders (before giving effect to the amendments set
forth herein) and each other Extending Lender.
(ii)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties
and the authorization of this Amendment, all in form and substance reasonably
satisfactory to the Administrative Agent.
(iii)    The Administrative Agent shall have received the favorable written
opinion of Lori Marino, Deputy General Counsel and Secretary of the Company,
dated the Amendment Effective Date and addressed to the Administrative Agent,
the Lenders and the Issuing Banks and in form and substance satisfactory to the
Administrative Agent.




7



--------------------------------------------------------------------------------





(iv)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Company,
confirming the accuracy of the representations and warranties set forth in
Section 4 hereof.
(v)    The Company shall have paid to the Administrative Agent, for the accounts
of the Lenders under the Credit Agreement immediately prior to the effectiveness
of the amendments provided for herein, the principal of and interest accrued on
all Loans outstanding on the Amendment Effective Date, together with all
facility fees and other amounts accrued for the accounts of or owing to such
Lenders as of the Amendment Effective Date.
(vi)    The Administrative Agent shall have received all fees and other amounts
due and payable in connection with this Amendment and, to the extent invoiced,
reimbursement or payment of all reasonable out‑of‑pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company under this Amendment and the Credit Agreement.
(vii)    The Lenders and the Issuing Banks shall have received all documentation
and other information with respect to the Loan Parties (including the Initial
Borrowing Subsidiary) required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.
(b)    The amendments provided for in Section 3 hereof shall become effective on
the Amendment Effective Date immediately following the effectiveness of the
amendments provided for in Section 2 hereof.
SECTION 6.    Fees. The Company agrees to pay to the Administrative Agent on the
Amendment Effective Date, for the account of each Lender whose name appears in
Schedule 2.01 hereto and that executes and delivers a copy of this Amendment, a
participation fee equal to (a) 0.06% of the amount of such Lender’s Commitment
under the Credit Agreement as amended hereby that is not in excess of its
Commitment under the Credit Agreement immediately prior to the effectiveness of
this Amendment plus (ii) 0.15% of the amount by which such Lender’s Commitment
under the Credit Agreement as amended hereby exceeds its Commitment under the
Credit Agreement immediately prior to the effectiveness of this Amendment. The
participation fees will be payable in Dollars in immediately available funds.
SECTION 7.    Concerning the Initial Borrowing Subsidiary. The Initial Borrowing
Subsidiary acknowledges and agrees that from and after the Amendment Effective
Date it will be, and will be liable for the observance and performance of all
the obligations of, a Borrowing Subsidiary under the Credit Agreement to the
same extent as if it had been one of the original parties to the Credit
Agreement. The Initial Borrowing Subsidiary further acknowledges and agrees that
the making of the first Loan to, or the first issuance of any Letter of Credit
for the benefit of, the Initial Borrowing Subsidiary shall be subject to the
conditions set forth in Section 4.03 of the Credit Agreement, provided that,
notwithstanding anything to the contrary in such Section, the parties hereto
agree that, effective as of the Amendment Effective Date, the requirements of
Sections 4.03(b) and 4.03(c) of the Credit Agreement shall not apply to the
Initial Borrowing Subsidiary.




8



--------------------------------------------------------------------------------





SECTION 8.    Expenses. The Company agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent.
SECTION 9.    Reaffirmation. Each Loan Party hereby consents to this Amendment
and hereby agrees that, notwithstanding the effectiveness of this Amendment, its
obligations (including its guarantees) under the Loan Documents to which it is a
party shall continue to be in full force and effect.
SECTION 10.    Effect of Amendment; No Novation. (a)Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Administrative Agent, the Lenders or the Issuing Banks under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which shall continue in full force and effect in accordance with the provisions
thereof. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances,
except as expressly set forth herein.
(b)    On and after the Effective Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import,
shall refer to the Credit Agreement as amended hereby and the term “Credit
Agreement”, as used in each Loan Document, shall mean the Credit Agreement as so
amended.
(c)    This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.
(d)    The parties hereto specifically acknowledge and agree that the extension
of the Maturity Date effected pursuant to this Amendment shall not reduce the
number of extensions of the Maturity Date permitted to be effected under Section
2.12(d) of the Credit Agreement; provided that the provisions of Section 2.03(f)
and 2.05(b) of the Credit Agreement shall apply to the extension of the Maturity
Date effected pursuant to this Amendment as if such extension was effected under
Section 2.12(d) of the Credit Agreement, mutatis mutandis.
SECTION 11.    Applicable Law; Jurisdiction; Waiver of Jury Trial. THE
PROVISIONS OF SECTIONS 10.06, 10.07, 10.13 AND 10.14 OF THE CREDIT AGREEMENT ARE
INCORPORATED INTO THIS AMENDMENT, MUTATIS MUTANDIS, WITH THE SAME EFFECT AS IF
SET FORTH IN FULL HEREIN.
SECTION 12.    Counterparts; Effectiveness. This Amendment may be executed in
any number of counterparts (and by different parties hereto on different
counterparts), each of which when so executed and delivered shall be deemed an
original, but all of which taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this




9



--------------------------------------------------------------------------------





Amendment by facsimile transmission or other electronic imaging (such as a
‘pdf’) shall be as effective as delivery of a manually executed counterpart
hereof.
SECTION 13.    Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 14.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
        




10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
ITT INC.,
    
                        
by
 
 
/s/ Malcolm Miller
 
Name: Malcolm Miller
 
Title: Vice President and Treasurer



ITT INDUSTRIES LUXEMBOURG S.À R.L.,
                        
by
 
 
/s/ Danielle Kolbach
 
Name: Danielle Kolbach
 
Title: Manager






--------------------------------------------------------------------------------





JPMORGAN CHASE BANK N.A.,
individually and as Issuing Bank and Administrative Agent,
                        
by
 
 
/s/ Robert D. Bryant
 
Name: Robert D. Bryant
 
Title: Director






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.
Name of Lender (with each Lender that is also
an Issuing Bank executing both in its capacity as a
Lender and in its capacity as an Issuing Bank): Barclays Bank PLC


                
by
 
/s/ Vanessa A. Kubatskiy
 
Name: Vanessa A. Kubatskiy
 
Title: Vice President






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.
CITIBANK, N.A., as Lender and Issuing Bank


                
by
 
/s/ Susan Olsen
 
Name: Susan Olsen
 
Title: Vice President






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as an Issuing Bank


                
by
 
/s/ Nathan R. Rantala
 
Name: Nathan R. Rantala
 
Title: Director






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.
Name of Lender (with each Lender that is also
an Issuing Bank executing both in its capacity as a
Lender and in its capacity as an Issuing Bank):


BNP PARIBAS


                
by
 
/s/ Pawei Zelezik
 
Name: Pawei Zelezik
 
Title: Vice President









                
by
 
/s/ Richard Pace
 
Name: Richard Pace
 
Title: Managing Director






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.
U.S. BANK NATIONAL ASSOCIATION


                
by
 
/s/ Kenneth Fieler
 
Name: Kenneth Fieler
 
Title: Vice President






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.
Name of Lender (with each Lender that is also
an Issuing Bank executing both in its capacity as a
Lender and in its capacity as an Issuing Bank): The Royal Bank of Scotland plc


                
by
 
/s/ Jonathan Eady
 
Name: Jonathan Eady
 
Title: Vice President





For any Lender requiring a second signature line:


                
by
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.
Commerzbank AG, New York Branch


                
by
 
/s/ Michael Ravelo
 
Name: Michael Ravelo
 
Title: Director









                
by
 
/s/ Vanessa De La Ossa
 
Name: Vanessa De La Ossa
 
Title: Assistant Vice President






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.
Name of Lender (with each Lender that is also
an Issuing Bank executing both in its capacity as a
Lender and in its capacity as an Issuing Bank): ING Bank N.V., Dublin Branch


                
by
 
/s/ Sean Hassett
 
Name: Sean Hassett
 
Title: Director









                
by
 
/s/ Shaun Hawley
 
Name: Shaun Hawley
 
Title: Director






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


INTESA SANPAOLO S.p.A.


                
by
 
/s/ John J. Michalisin
 
Name: John J. Michalisin
 
Title: First Vice President









                
by
 
/s/ Francesco Di Mario
 
Name: Francesco Di Mario
 
Title: F.V.P. & Head of Credit






--------------------------------------------------------------------------------





SIGNATURE PAGE TO FIRST AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Lender: THE NORTHERN TRUST COMPANY


                
by
 
/s/ Sophia E. Love
 
Name: Sophia E. Love
 
Title: Senior Vice President






--------------------------------------------------------------------------------






SCHEDULE 2.01
Commitments
Lender
Commitment
JP Morgan Chase Bank, N.A.
$64,375,000.00
Barclays Bank PLC
$64,375,000.00
Citibank, N.A.
$64,375,000.00
Wells Fargo Bank, National Association
$64,375,000.00
BNP Paribas
$47,500,000.00
U.S. Bank National Association
$47,500,000.00
The Royal Bank of Scotland plc
$37,500,000.00
Commerzbank AG, New York Branch
$27,500,000.00
ING Bank N.V., Dublin Branch
$27,500,000.00
Intesa Sanpaolo, S.p.A.
$27,500,000.00
The Northern Trust Company
$27,500,000.00
Total
$500,000,000.00












